Exhibit 10.1

SIGNAL GENETICS, INC.

AMENDMENT TO UNSECURED DEMAND PROMISSORY NOTE

THIS AMENDMENT TO UNSECURED DEMAND PROMISSORY NOTE (this “Amendment”) is made
and entered into as of October 31, 2016 (the “Effective Date”) by and between
Signal Genetics, Inc., a Delaware corporation (“Payor”), and Bennett LeBow, the
holder (“Holder”) of that certain Unsecured Demand Promissory Note dated as of
March 6, 2015 (the “Note”).

WHEREAS, Payor previously issued the Note to Holder to evidence loans made by
Holder to Payor as well as accrued interest attributable to the period of time
prior to issuance of the Note;

WHEREAS, the principal balance and accrued interest on the Note remain unpaid
and outstanding;

WHEREAS, Section 6(e) of the Note provides that any provision of the Note may be
amended, modified or waived with the written consent of Holder and Payor; and

WHEREAS, Holder and Payor have agreed to amend the Note in the manner set forth
in this Amendment.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Holder and Payor agree to amend the
Note as follows:

1. In lieu of the principal amount and interest rate stated in the Note,
interest shall accrue on an initial principal balance of $1,045,000 at the rate
per annum of eleven percent (11.0%) commencing as of June 17, 2014, with
interest computed on the basis of the actual number of days elapsed in a 360-day
year.

2. The following subsections shall be added to the end of Section 1 of the Note:

(c) Conversion. Subject to subsection 1(d) below, the unpaid principal balance
and all accrued interest on this Note (the “Outstanding Balance”), plus a
premium of eleven percent (11%) on the Outstanding Balance (the “Premium”),
shall automatically convert into shares of Payor’s common stock, par value $0.01
per share (“Common Stock”), immediately prior to the effective time of the
merger (the “Merger”) to be effected pursuant to that certain Agreement and Plan
of Merger and Reorganization, dated October 31, 2016, by and among Payor, Signal
Merger Sub, Inc., a wholly owned subsidiary of Payor (“Merger Sub”), and miRagen
Therapeutics, Inc., a Delaware corporation (“miRagen”), whereby Merger Sub will
merge with and into miRagen, Merger Sub will cease to exist, and miRagen will
become a wholly-owned subsidiary of Payor. The number of shares of Common Stock
into which this Note is convertible (the “Conversion Shares”) shall be
determined by dividing (i) the sum of the Outstanding Balance plus the Premium
by (ii) the Conversion Price. The “Conversion Price” shall be $0.3594, which is
the closing market price of the Common Stock on the Nasdaq Capital



--------------------------------------------------------------------------------

Market on the Effective Date of this Amendment. The Conversion Price shall be
subject to appropriate adjustment in the event of any reverse stock split,
forward stock split, stock dividend, combination or other similar
recapitalization with respect to the Common Stock. In such event, the Conversion
Price in effect immediately prior to the date on which such change is effective
shall be adjusted by multiplying such Conversion Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such change and the denominator of which shall be the
number of shares of Common Stock outstanding immediately after giving effect to
such change. Upon conversion, Payor will as soon as reasonably practicable issue
the Conversion Shares via electronic book-entry and deliver a statement to
Holder to evidence the share issuance.

(d) Stockholder Approval. Payor shall seek stockholder approval of the
conversion of this Note at the special meeting of Payor’s stockholders to be
held for purposes of approving the change of control resulting from the Merger
and related transactions. Conversion of this Note is subject to, and conditioned
upon, Payor obtaining stockholder approval prior to any such conversion. If
Payor’s stockholders do not approve conversion of this Note, or if the Merger
Agreement terminates without the Merger closing, then this Note will not be
converted into Common Stock and the Note shall remain outstanding.

(e) No Rights as Stockholder. Prior to the conversion of this Note, Holder shall
not have or exercise any rights as a stockholder of Payor by virtue of the
ownership of this Note. All rights and obligations with respect to this Note
shall terminate upon the conversion of this Note into Common
Stock. Notwithstanding the foregoing, Holder agrees to surrender this Note to
Payor as soon as practicable after conversion.

(f) No Fractional Shares. No fractional shares or script representing fractional
shares shall be issued upon conversion of this Note. The number of whole shares
of Common Stock into which this Note is convertible will be rounded down to the
nearest whole share.

(g) General. The foregoing conversion provision is subject in all respects to
compliance by Payor with all applicable laws, rules and regulations.

3. Except as specifically amended by this Amendment, all other provisions of the
Note shall remain in full force and effect.

4. This Amendment shall be governed by and construed under the internal laws of
the State of New York, without reference to principles of conflict of laws or
choice of laws.

5. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to Unsecured Demand
Promissory Note, to be effective as of the date first above written.

 

SIGNAL GENETICS, INC. By:  

/s/ Samuel D. Riccitelli

Name: Samuel D. Riccitelli Title: Chief Executive Officer

 

ACCEPTED AND AGREED: HOLDER

/s/ Bennett LeBow

Bennett LeBow

 

3